EXHIBIT 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

          THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this "Amendment") is made and entered into and effective as of
February 24, 2006 (the "Effective Date"), by and among SUN HEALTHCARE GROUP,
INC., a Delaware corporation (the "Company"), and each direct or indirect
Subsidiary of the Company identified on Signature Page "A" of this Joinder as a
borrower (individually an "Entity Borrower", and collectively the "Entity
Borrowers"; the Company and the Entity Borrowers are collectively referred to
herein as the "Borrowers"), the financial institution(s) listed on the signature
pages hereof, and their respective successors and assignees (each, a "Lender"
and, collectively, "Lenders"), and CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (in its individual capacity as a Lender, "CapitalSource", and
in its capacity as collateral agent, "Collateral Agent").

R E C I T A L S

WHEREAS, certain of the Borrowers, Collateral Agent and Lenders entered into
that certain Amended and Restated Loan and Security Agreement (the "Loan
Agreement"), dated as of December 2, 2005.

WHEREAS, the Borrowers, Collateral Agent and Lenders entered into that certain
Joinder and First Amendment to Amended and Restated Loan and Security Agreement
(the "First Amendment"), dated as of December 9, 2005.

WHEREAS, one of the Borrowers, Great Falls Health Care Company, L.L.C., a
Montana limited liability company ("Great Falls"), desires to (i) purchase the
facility commonly known as The Lodge, located in Great Falls, Montana (the
"Lodge"), from Great Falls Assisted Living, L.L.C., a Montana limited liability
company ("Owner"), pursuant to that certain Asset Purchase Agreement  dated
February 24, 2006 (the "Purchase Agreement"); (ii) subsequently sell the Lodge
to Health Care Property Investors, Inc., a Maryland corporation ("HCPI"),
pursuant to  that certain Contract of Acquisition  dated as of February 24, 2006
(the "Sale Agreement"); and (iii) lease the Lodge from HCPI pursuant to that
certain Fifth Amendment to Master Lease dated February 24, 2006 (the "Lease"). 

WHEREAS, the Borrowers desire that Collateral Agent and Lenders consent to Great
Falls entering into the Purchase Agreement, the Sale Agreement and the Lease,
and Borrowers and Collateral Agent desire that certain covenants set forth in
the Loan Agreement be modified as set forth herein.

WHEREAS, Borrowers, Collateral Agent and Lenders have agreed to modify and amend
the Loan Agreement on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby amend the Loan Agreement as
follows:

        1.      Definitions All capitalized terms used in this Amendment and not
otherwise defined herein shall have the same meanings assigned to such terms in
the Loan Agreement.

        2.      Fixed Charge Coverage Paragraph A of the Financial Covenants
Rider attached to the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

1

--------------------------------------------------------------------------------

               "On a consolidated basis, Borrowers shall not permit their Fixed
Charge Coverage for the rolling periods specified below ending on the last day
of each calendar month to be less than 1.00 to 1.00 except to the extent that
Borrowers, on a consolidated basis, shall have unrestricted cash on hand plus
the amount otherwise available for Borrowers to borrow hereunder (i.e., the
Borrowing Base less the Letter of Credit Reserve and less the amount of any
outstanding Loans and other reserves required hereunder) in an amount equal to
or greater than the amount necessary such that, when added to the difference
between Operating Cash Flow and Fixed Charges, the total would be zero or
greater.  By way of example, if on the last day of a calendar month Operating
Cash Flow were negative $5 million and Fixed Charges were $13 million for the
rolling twelve (12) month period, then on such date Borrower would need to have
unrestricted cash on hand plus the amount otherwise available for Borrowers to
borrow hereunder in an amount equal to at least $18 million (i.e.,
-$5,000,000-$13,000,000).  By way of further example, if on the last day of a
calendar month Operating Cash Flow were positive $3 million and Fixed Charges
were $16 million for the rolling twelve (12) month period, then Borrower would
need to have unrestricted cash on hand plus the amount otherwise available for
Borrowers to borrow hereunder in an amount equal to at least $13 million (i.e.,
$3,000,000-$16,000,000).

"Period Ending

Rolling Period

December 31, 2005

Four Months

January 31, 2006

Five Months

February 28, 2006

Six Months

March 31, 2006

Seven Months

April 30, 2006

Eight Months

May 31, 2006

Nine Months

June 30, 2006

Ten Months

July 31, 2006

Eleven Months

Each calendar month thereafter

Twelve Months"

        3.      Census Covenant.  Paragraph B of the Financial Covenants Rider
attached to the Loan Agreement is hereby deleted in its entirety and replaced
with the following to be effective as of January 1, 2006:

               "Borrowers, on a consolidated basis, shall not allow the Patient
census for any period of four (4) consecutive weeks for the skilled nursing and
hospital Facilities, when taken as a whole, to fall below eighty-three percent
(83.0%) of the number of licensed available beds in such Facilities taken as a
whole (computed in a manner consistent with reporting practices existing on the
date of this Agreement); provided that during the period from December 1st to
January 1st of each year, the Borrowers shall not allow such census to fall
below eighty-two percent (82.0%)."

        4.      Consent to Purchase and Sale of Great Falls, Montana Facility

                 A.      The undersigned, as Collateral Agent, hereby confirms
that it has consented to the acquisition, disposition and leasing of the Lodge
pursuant to the terms and conditions of the Purchase Agreement, the Sale
Agreement and the Lease, provided that (i) Collateral Agent shall have received
copies of the fully executed and effective Purchase Agreement, Sale Agreement
and Lease, certified by Borrowers to be true and accurate copies of the same,
within two business days of the execution of such agreements (which must be the
same form as the drafts previously provided by Borrowers); (ii), giving effect
to this Amendment, all representations and warranties of Borrowers in the Loan
Agreement, any other Loan Document, and this Amendment shall be true and correct
in all material respects at and as of the date hereof and as of the effective
date of this Amendment as though then made, except (A) to the extent of the
changes caused by the transactions expressly contemplated herein, and (B) for
such representations and warranties as by their terms expressly speak as of an
earlier date; and (iii), giving

2

--------------------------------------------------------------------------------

effect to this Amendment, no Default or Event of Default exists or would result
from the transactions contemplated by the acquisition, disposition and leasing
of the Lodge.  Notwithstanding anything in the Loan Agreement to the contrary,
the acquisition, disposition and leasing of the Lodge pursuant to the terms and
conditions of the Purchase Agreement, the Sale Agreement and the Lease shall not
apply towards (i) the maximum amount of Twenty-Five Million Dollars
($25,000,000) in Asset Dispositions permitted pursuant to Section
7.3(A)(2)(b)(i) of the Loan Agreement; (ii) the maximum amount of Twenty-Five
Million Dollars ($25,000,000) in Permitted Acquisitions permitted pursuant to
Section 7.4(f) of the Loan Agreement; (iii) the maximum amount of Five Million
Dollars ($5,000,000) in sale leaseback arrangements permitted pursuant to
Section 7.17 of the Loan Agreement; or (iv) the maximum amount of Thirteen
Million Dollars ($13,000,000) in Capital Expenditures permitted pursuant to
Section 7.19 of the Loan Agreement.

                B.      In order to induce Collateral Agent to execute and
deliver this Amendment, each of the Borrowers by acknowledging this Amendment
hereby represents and warrants that (a) no Default or Event of Default exists on
the date hereof and on the effective date of this Amendment after giving effect
to this Amendment and the transactions contemplated hereby; (b) the Borrowers
have complied with subsection 2.4(B)(2) of the Loan Agreement; (c) after giving
effect to this Amendment and the acquisition, disposition and leasing of the
Lodge pursuant to the Purchase Agreement, Sale Agreement and Lease and the
repayment of the Obligations with the proceeds thereof, Borrowers are in
compliance on a pro forma basis with the covenants set forth in the Financial
Covenant Rider attached to the Loan Agreement recomputed for the most recently
ended calendar quarter for which information is available as if this transaction
had occurred at the beginning of such calendar quarter and are in compliance
with all other terms and conditions contained in the Loan Agreement, as
determined by Collateral Agent in its reasonable discretion upon receipt of
information it deems adequate for such purposes; (d) the Borrowers have
delivered to Lenders complete, true and accurate copies of the final draft of
the Purchase Agreement, Sale Agreement and Lease; and (e) such acquisition,
disposition and leasing meets all other terms and conditions set forth in
Section 7.3(A)(2).  In consideration of the foregoing, each of the Borrowers
hereby ratifies and confirms all of the Obligations pursuant to the Loan
Agreement and any other Loan Document to which it is a party.

                C.      Until Collateral Agent shall receive an intercreditor
agreement with HCPI (or an amendment to an existing intercreditor agreement) in
such form as required by Collateral Agent, Collateral Agent reserves its right
to exclude from Eligible Receivables the receivables of the Lodge not subject to
an approved intercreditor agreement. 

        5.      Conditions to Effectiveness. The effectiveness of Sections 2, 3
and 4 of this Amendment is subject to the satisfaction of the following
conditions precedent in a manner satisfactory to Collateral Agent, unless
specifically waived in writing by Collateral Agent:

                A.      Collateral Agent shall have received all of the
following, each in form and substance satisfactory to Collateral Agent in its
sole discretion, and, where applicable, each duly executed by each party
thereto, other than Lenders:

                        (1)      This Amendment, duly executed by the Borrowers;
and

                        (2)      All other documents Collateral Agent may
reasonably request with respect to any matter relevant to this Amendment or the
transactions contemplated hereby.

                B.      After giving effect to the provisions of this Amendment,
all representations and warranties of the Borrowers in the Loan Agreement or any
other Loan Document shall be true and correct in all material respects at and as
of the date hereof and as of the effective date of this Amendment as

3

--------------------------------------------------------------------------------

though then made, except (1) to the extent of the changes caused by the
transactions expressly contemplated herein, and (2) for such representations and
warranties as by their terms expressly speak as of an earlier date.

                C.      No Material Adverse Effect or Material Adverse Change
shall have occurred or be reasonably expected to occur.

                D.      After giving effect to the provisions of this Amendment,
no Default or Event of Default shall have occurred and be continuing, unless
such Default or Event of Default has been otherwise specifically waived in
writing by Requisite Lenders or, only to the extent required by the Loan
Agreement, all Lenders.

                E.      All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be duly authorized and executed.

                F.      Payment by Borrowers of all fees and costs pursuant to
Section 8 of this Amendment.

         6.     Waiver.  Except for the consents set forth above, nothing
contained herein shall be construed as a waiver by Lenders of any covenant or
provision of the Loan Agreement, the other Loan Documents, this Amendment or any
other contract or instrument among Lenders and the Borrowers.  The failure of
Lenders at any time or times hereafter to require strict performance by the
Borrowers of any provision thereof shall not waive, affect or diminish any right
of Lenders to thereafter demand strict compliance therewith.  Lenders hereby
reserve all rights granted under the Loan Agreement, the other Loan Documents,
this Amendment, and any other contract or instrument among the Borrowers and
Lenders.

         7.     Ratification.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the other Loan Documents, and, except as
expressly modified by this Amendment, each and every covenant, warranty and
other provision of the Notes and the other Loan Documents is hereby ratified and
reaffirmed (as though restated in this Amendment as of the date hereof) and
shall remain in full force and effect.  The Borrowers and Lenders agree that the
Loan Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally
or by equitable principles relating to enforceability.  This Amendment is not
intended and shall in no way act as a novation of the Loans or a release,
relinquishment, alteration or reissue of the liens and security interests
securing the payment of the Notes.

         8.     Fees and Costs.  Borrower shall pay all fees and costs incurred
by Collateral Agent in the preparation and execution of this Amendment
(including attorneys' fees and costs, which shall include costs and expenses of
in-house counsel allocated by Collateral Agent).

         9.     Representations and Warranties.  Each of the Borrowers hereby
represents and warrants to Lenders that (A) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed and
delivered in connection herewith (i) have been authorized by all requisite
corporate, partnership or limited liability company action on the part of each
Borrower, (ii) are within its powers, (iii) have been duly authorized, and (iv)
do not contravene (a) its articles of incorporation or bylaws or other
organizational documents or (b) any applicable law; (B) the representations and
warranties contained in the Loan Agreement, as amended hereby, and any other
Loan Documents are true and correct in all material respects on and as of the
date hereof and on and as of the date of execution

4

--------------------------------------------------------------------------------

hereof as though made on and as of each such date, except for such
representations and warranties as are by their express terms limited to a
specific date and taking into account any amendment to schedules or exhibits
pursuant to this Amendment or as a result of any disclosure made by Borrowers to
Collateral Agent after the Closing Date and approved in writing by the
Collateral Agent; (D) no Default or Event of Default under the Loan Agreement,
as amended hereby, has occurred and is continuing; (E) each Borrower is in full
compliance with all covenants and agreements contained in the Loan Agreement and
the other Loan Documents, as amended hereby; (F) no Borrower has amended its
articles of incorporation or bylaws or other organizational documents since the
date it became a Borrower; and (G) no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any governmental
authority or other Person, is required in connection with the execution,
delivery, payment of Obligations pursuant to, validity or enforceability of this
Amendment or the Loan Documents executed in connection herewith, as applicable,
by or against such Borrower.

         10.    Survival of Representations and Warranties.  All representations
and warranties made herein and in the Loan Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by the Lenders or any closing shall
affect the representations and warranties or the right of the Lenders to rely
upon them.

         11.    Release.

                A.     As of the date hereof, each of the Borrowers and the
Company, for themselves and their successors and assigns (collectively, the
"Borrower Parties") hereby fully and forever releases, discharges and acquits
each of the Lenders, the Collateral Agent and their parent, subsidiary,
affiliate and predecessor corporations, and their respective past and present
officers, directors, shareholders, partners, attorneys, legal representatives,
agents and employees, and their successors, heirs and assigns and each of them,
of and from and against any and all claims, demands, obligations, duties,
liabilities, damages, expenses, indebtedness, debts, breaches of contract, duty
or relationship, acts, omissions, misfeasance, malfeasance, causes of action,
sums of money, accounts, compensation, contracts, controversies, promises,
damages, costs, losses and remedies therefor, choses in action, rights of
indemnity or liability of any type, kind, nature, description or character
whatsoever, and irrespective of how, why or by reason of what facts, whether
liquidated or unliquidated, known or unknown, to any of the Borrowers
(collectively, "Claims"), which any of such Borrower Parties may now have
against any of said persons, firms or entities, by reason of, arising out of or
based upon conduct, events or occurrences on or before the date hereof relating
to:  (i) any of the Loans or the Loan Documents; (ii) the review, approval or
disapproval of any and all documents, instruments, projections, advances,
estimates, plans, specifications, drawings and all other items submitted to any
of the Lenders or Collateral Agent in connection with the Loans or the Loan
Documents; (iii) the disbursements of funds under the Loan Documents; (iv) the
amendment or modification of the Loan Agreement made pursuant to this Amendment;
(v) any Lender's or Collateral Agent's acts, statements, conduct,
representations and omissions made in connection with the Loans or Loan
Documents and any amendment or modification relating thereto; or (vi) any fact,
matter, transaction or event relating as of the date hereof, provided that
nothing contained herein shall be deemed a release of any Lenders' or Collateral
Agent's obligations under this Amendment or (to the extent first arising and
accruing after the date hereof) the Loan Agreement, as modified, or (to the
extent first arising and accruing after the date hereof) a release of any
Lender's or Collateral Agent's obligations under the Loan Documents as expressly
set forth therein.

                B.     Each of the Borrower Parties represents and warrants that
it has not heretofore assigned or transferred, or purported to assign or to
transfer, to any person or entity any matter released hereunder or any portion
thereof or interest therein, and each of the Borrower Parties agrees, jointly
and severally, to indemnify, defend and hold the parties set forth hereinabove
harmless from and against any and all claims based on or arising out of any such
assignment or transfer or purported assignment or transfer.

5

--------------------------------------------------------------------------------

                C.     It is hereby further understood and agreed that the
acceptance of delivery of this release by the parties released hereby shall not
be deemed or construed as an admission of liability of any nature whatsoever
arising from or related to the subject of the within release.

                D.     Each of the Borrower Parties hereby agrees, represents
and warrants that it has had advice of counsel of its own choosing in
negotiations for and the preparation of this Amendment, including the foregoing
release and waivers, that it has read the provisions of this Amendment,
including the foregoing release and waivers, that it has had the foregoing
release and waivers fully explained by such counsel, and that it is fully aware
of its contents and legal effect.  

        12.     Entire Agreement.  This Amendment, the Loan Documents and the
schedules and exhibits attached thereto constitute the entire agreement of the
Collateral Agent, the Borrowers and Lenders concerning the transactions
contemplated by this Amendment and supersede and cancel any and all previous
negotiations, arrangements, agreements, understandings or letters of interest or
intent.

        13.     Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

        14.     Counterparts.  This Amendment may be executed via telecopier or
facsimile transmission in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute one and the same instrument.  This Amendment shall become effective
upon the execution and delivery of an executed counterpart hereof by each of the
parties hereto.

[NO FURTHER TEXT ON THIS PAGE]

6

--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the undersigned has executed and delivered
this Amendment as of the date first written above.

CAPITALSOURCE FINANCE LLC, as

Collateral Agent and as Lender

   

By:      /s/ Keith D. Reuben                       

Name:  Keith D. Reuben

Title:    President

7

--------------------------------------------------------------------------------

Signature Page "A"

SUN HEALTHCARE GROUP, INC.,
a Delaware corporation

   

By:       /s/ Michael Newman                       

Name:  Michael Newman

Title:    Executive Vice President

Americare Health Services Corp.

BP SunAlliance, Inc.

Brent-Lox Hall Nursing Home, Inc.

Care Home Health Services

CareerStaff Services Corporation

CareerStaff Unlimited, Inc.

Coalinga Rehabilitation Center

Covina Rehabilitation Center

Fairfield Rehabilitation Center

Fullerton Rehabilitation Center

Great Falls Health Care Company, LLC

HTA of New York, Inc.

Libbie Rehabilitation Center, Inc.

Manatee Springs Nursing Center, Inc.

Masthead Corporation

Mediplex Management of Palm Beach County, Inc.

Mediplex Management, Inc.

Mediplex of Concord, Inc.

Mediplex of Connecticut, Inc.

Mediplex of Massachusetts, Inc.

Mediplex Rehabilitation of Massachusetts, Inc.

Pacific Health Care, Inc.

Peak Medical Ancillary Services, Inc.

Peak Medical Assisted Living, Inc.

Peak Medical Colorado No. 2, Inc.

Peak Medical Colorado No. 3, Inc.

Peak Medical Corporation

Peak Medical Farmington, Inc.

Peak Medical Gallup, Inc.

Peak Medical Idaho Operations, Inc.

Peak Medical Las Cruces No. 2, Inc.

Peak Medical Las Cruces, Inc.

Peak Medical Montana Operations, Inc.

Peak Medical New Mexico No. 3, Inc.

Peak Medical NM Management Services, Inc.

Peak Medical of Boise, Inc.

Peak Medical of Colorado, Inc.

Peak Medical of Idaho, Inc.

Peak Medical of Montana, Inc.

Peak Medical of Utah, Inc.

S-A-1

--------------------------------------------------------------------------------

Signature Page "A"

Peak Medical Oklahoma No. 1, Inc.

Peak Medical Oklahoma No. 10, Inc.

Peak Medical Oklahoma No. 11, Inc.

Peak Medical Oklahoma No. 12, Inc.

Peak Medical Oklahoma No. 13, Inc.

Peak Medical Oklahoma No. 2, Inc.

Peak Medical Oklahoma No. 3, Inc.

Peak Medical Oklahoma No. 4, Inc.

Peak Medical Oklahoma No. 5, Inc.

Peak Medical Oklahoma No. 7, Inc.

Peak Medical Oklahoma No. 8, Inc.

Peak Medical Oklahoma No. 9, Inc.

Peak Medical Oklahoma Operations, Inc.

Peak Medical Peachtree, Inc.

Peak Medical Roswell, Inc.

Peak Medical Utah No. 2, Inc.

PM Henryetta Holdings, Inc.

PM Oxygen Services, Inc.

ProCare One Nurses, LLC

Regency Health Services, Inc.

SHG Services, Inc.

SunAlliance Healthcare Services, Inc.

SunBridge Beckley Health Care Corp.

SunBridge Braswell Enterprises, Inc.

SunBridge Brittany Rehabilitation Center, Inc.

SunBridge Care Enterprises, Inc.

SunBridge Care Enterprises West

SunBridge Carmichael Rehabilitation Center

SunBridge Charlton Healthcare, Inc.

SunBridge Circleville Health Care Corp.

SunBridge Clipper Home of North Conway, Inc.

SunBridge Clipper Home of Portsmouth, Inc.

SunBridge Clipper Home of Rochester, Inc.

SunBridge Clipper Home of Wolfeboro, Inc.

SunBridge Dunbar Health Care Corp.

SunBridge Gardendale Health Care Center, Inc.

SunBridge Glenville Health Care, Inc.

SunBridge Goodwin Nursing Home, Inc.

SunBridge G. P. Corporation

 

By:        /s/ Michael Newman                                   

Name:  Michael Newman

Title:    Vice President

S-A-2

--------------------------------------------------------------------------------

Signature Page "A"

SunBridge Hallmark Health Services, Inc.

SunBridge Harbor View Rehabilitation Center

SunBridge Healthcare Corporation

SunBridge, Inc.

SunBridge Jeff Davis Healthcare, Inc.

SunBridge Maplewood Healthcare Center of Jackson, Tennessee, Inc.

SunBridge Marion Health Care Corp.

SunBridge Meadowbrook Rehabilitation Center

SunBridge Mountain Care Management, Inc.

SunBridge Nursing Home, Inc.

SunBridge Paradise Rehabilitation Center, Inc.

SunBridge Putnam Health Care Corp.

SunBridge Regency Rehab Hospitals, Inc.

SunBridge Regency-North Carolina, Inc.

SunBridge Regency-Tennessee, Inc.

SunBridge Retirement Care Associates, Inc.

SunBridge Salem Health Care Corp.

SunBridge San Bernardino Rehabilitation Hospital, Inc.

SunBridge Shandin Hills Rehabilitation Center

SunBridge Statesboro Health Care Center, Inc.

SunBridge Stockton Rehabilitation Center, Inc.

SunBridge Summers Landing, Inc.

SunBridge West Tennessee, Inc.

SunDance Rehabilitation Agency, Inc.

SunDance Rehabilitation Corporation

SunDance Services Corporation

SunHealth Specialty Services, Inc.

SunMark of New Mexico, Inc.

SunPlus Home Health Services, Inc.

SunScript Medical Services, Inc.

SunScript Pharmacy Corporation

SunSolution, Inc.

The Mediplex Group, Inc.

U.S. Laboratory Corp.

 

By:       /s/ Michael Newman                       

Name:  Michael Newman

Title:    Vice President

S-A-3

--------------------------------------------------------------------------------